Name: 2012/564/EU: Decision of the European Parliament of 10Ã May 2012 on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2010
 Type: Decision
 Subject Matter: EU finance;  EU institutions and European civil service;  budget;  employment
 Date Published: 2012-10-17

 17.10.2012 EN Official Journal of the European Union L 286/148 DECISION OF THE EUROPEAN PARLIAMENT of 10 May 2012 on discharge in respect of the implementation of the budget of the European Centre for the Development of Vocational Training for the financial year 2010 (2012/564/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Centre for the Development of Vocational Training for the financial year 2010,  having regard to the Court of Auditors report on the annual accounts of the European Centre for the Development of Vocational Training for the financial year 2010, together with the Centres replies (1),  having regard to the Councils recommendation of 21 February 2012 (06083/2012  C7-0051/2012),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EEC) No 337/75 of the Council of 10 February 1975 establishing a European Centre for the Development of Vocational Training (3), and in particular Article 12a thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (4), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Employment and Social Affairs (A7-0129/2012), 1. Grants the Director of the European Centre for the Development of Vocational Training discharge in respect of the implementation of the Centres budget for the financial year 2010; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Centre for the Development of Vocational Training, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 366, 15.12.2011, p. 127. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 39, 13.2.1975, p. 1. (4) OJ L 357, 31.12.2002, p. 72. ANNEX EUROPEAN PARLIAMENT RECOMMENDATIONS OVER THE PAST YEARS European Centre for the Development of Vocational Training 2006 2007 2008 2009 Performance n.a. Objectives and performance indicators are often not measurable   the Centre should improve its programming. It should establish a clear and consistent link between the set objectives and the implementation of the budgetary resources needed to achieve them  Calls on the Centre to set SMART objectives and RACER indicators, as well as to make a Gannt diagram   promoting a result-oriented approach  Calls on the Centre to set out a diachronic analysis of operations carried out in this and the previous years  Calls on Centre and the European Training Foundation to publish a detailed follow-up report on the cooperation agreement in their 2009 activity report Calls on the Centre to set out a clear comparison of the operations that were carried out during the year for which discharge is to be granted and during the previous financial year Budgetary and financial management  The principle of specification was not strictly observed: 43 % of the commitments were carried over to the following financial year. For operating activities more than 20 % of the payment appropriations were cancelled. High number of budget transfers  Transparency issues in the procurement procedures n.a. Weaknesses in the programming and monitoring of differentiated appropriations for operating activities: 25 % of the payment appropriations were carried forward Calls on the Centre to apply more effectively the budgetary principles of specification and transparency Human resources Transparency issues: in two cases, the Centre did not check correctly the necessary professional experience required by the vacancy notice during the pre-selection phase n.a. n.a. Notes that the Centre has introduced changes in its recruitment procedures following remarks by the Court of Auditors in its 2009 report calling on the Centre to further improve transparency; welcomes, the Centres initiative, since June 2010, in respect of questions in written tests and interviews before pre-selection Internal audit The internal control procedures were not complete n.a. Calls on the Centre to fulfil 15 out of 30 recommendations made by the IAS: i.e. human resources management (staff performance, setting personal objectives and fixing the roles and responsibilities of the Staff Committee)  Calls on the Director of the Centre to provide specific information on the content of the 15 recommendations made on 31 December 2008 and the new 14 recommendations made on the 31 December 2009 in both cases by the IAS  Calls on the Centre to inform the discharge authority of the steps taken in respect of procedure for decommitments in order to improve transparency of the inventory of assets. In addition the Centre started to document the main control processes